DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 24.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
  Page 3, lines 24-25, reference #10 has been used to designate “feeder” and “hopper”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recited the limitation “wherein the feed dispenser is adjustment free” which is vague and indefinite. The examiner is interpreting the limitation “adjustment free” to be in reference to a user having to periodically adjust the amount of dry feed dispensed from the hopper. However, it is unclear whether there is no gate adjustment at all on the hopper, which would control the dispensing of feed, or whether the feed dispenser avoids the need for a periodic gate adjustment required by an operator. For the purposes of examination the examiner will interpret the limitation to be the avoidance for a periodic gate adjustment by an operator.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Muckler; Gregory A. (US 5275130 A; hereinafter Muckler) in view of Zimmerman; Austin Dean (US 10588293 B2; hereinafter Zimmerman).
Regarding claim 1 Muckler teaches:
A hog feeder. (See Fig. 1 #10); (Column 2, lines 17-22)
A hopper for holding dry feed. (See Fig. 1 #11); (Column 2, lines 17-22)
A bowl beneath the hopper (See Fig. 1 #13, 32, 33); (Column 2, lines 40-43)
A hog actuated feed dispenser on the hopper to dispense feed directly into the bowl. (See Fig. 1 #41, 43, 46); (abstract)
Muckler does not teach:
A hog actuated water dispenser with a nipple adjacent the bowl to supply water to the bowl
Zimmerman teaches:
A hog actuated water dispenser with a nipple adjacent the bowl to supply water to the bowl. (See Fig. 2 #14, 110); (Column 5, lines 17-20)
The bowl, the feed dispenser, and the water dispenser creating a feeding and drinking 10station accessible by only one hog at a time. (See Fig. 2 #26); (Column 3, lines 5-12)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the hog feeder of Muckler to include a hog feeder accessible by only one hog at a time as well as a hog actuated water dispenser, as taught by Zimmerman, in order to gain the advantages of increased growth production of hogs (Column 1, lines 30-37).
Regarding claims 2 and 10 Muckler, in view of Zimmerman, discloses all of the limitations of claim 1. Muckler does not teach. Zimmerman further teaches:
Wherein the bowl has a top edge and the nipple is positioned near the bottom of the bowl. (See Fig. 5A #110, 22); (Column 2, line 67) an upper lip 22 of the sidewalls 20 is turned over so as to avoid the presentation of a raw edge to the hogs and also provide strength to the sidewalls 20.
Wherein the nipple is below an upper edge of the bowl. (See Fig. 5A #110, 22); (Column 2, line 67) an upper lip 22 of the sidewalls 20 is turned over so as to avoid the presentation of a raw edge to the hogs and also provide strength to the sidewalls 20.
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the hog feeder of Muckler to include a nipple positioned near the bottom of the bowl, as taught by Zimmerman, in order to gain the advantages of a more direct application of water to the feed while still being accessible by the hog.
Regarding claim 3 Muckler, in view of Zimmerman, discloses all of the limitations of claim 1. Muckler
Multiple feed dispensers. (See Fig. 1 #41, 43, 46); (Column 2, lines 20-22)
Hopper supplying dry food to all the feed dispensers. (See Fig. 1 #11); (Column 2, lines 20-22)
Muckler does not teach:
Multiple bowls
Feed and water dispensers forming multiple feeding stations each accessible by a single hog at a time
Zimmerman further teaches:
Multiple bowls. (See Fig. 2 #14, 26); (Column 3, lines 5-12)
Feed and water dispensers forming multiple feeding stations each accessible by a single hog at a time. (Column 3, lines 5-12)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the animal feeder of Muckler to incorporate the teachings of Zimmerman in order to gain the advantages of a dry/wet feeding station which can be individually controlled by the hog based on the particular feed preference, thereby providing a viable solution for increased growth production (Column 1, lines 30-37).
Regarding claim 4 Muckler, in view of Zimmerman, discloses all of the limitations of claim 3. Muckler does not teach. Zimmerman further teaches:
Wherein the multiple feed stations are laterally adjacent 20one another. (See Fig. 2 #14, 22)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the animal feeder of Muckler to incorporate the teachings of Zimmerman in order to gain the advantages of individual feeding stations which can be controlled by the hog 
Regarding claim 5 Muckler, in view of Zimmerman, discloses all of the limitations of claim 3. Muckler further teaches:
Feed stations are positioned adjacent one another back-to-back. (See Fig. 3 #32)
Zimmerman teaches:
Wherein the multiple feed stations are positioned adjacent one another back-to-back. (See Fig. 2)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the animal feeder of Muckler to incorporate the teachings of Zimmerman in order to gain the advantages of a dry/wet feeding station which can be individually controlled by the hog based on the particular feed preference, thereby providing a viable solution for increased growth production (Column 1, lines 30-37).
Regarding claim 7 Muckler, in view of Zimmerman, discloses all of the limitations of claim 1. Muckler further teaches:
Wherein the feed dispenser is above the bowl without an intervening shelf.  (See Fig. 7 #13, 32, 33, 41,43, 46)
Regarding claims 8 and 9 Muckler, in view of Zimmerman, discloses all of the limitations of claim 1. Muckler further teaches:
Ad-lib feed dispenser. (See Fig. 7 #41, 43, 46); (Column 3, lines 25-27)
Muckler does not teach:
Ad-lib water dispenser
Zimmerman teaches:
Ad-lib water dispenser. (See Fig. 2 #14, 110); (Column 5, lines 17-20)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the hog feeder of Muckler to include an ad lib water dispenser, as taught by Zimmerman, in order to gain the advantages of increased growth production of hogs (Column 1, lines 30-37). The device of Muckler, in view of Zimmerman would allow for the sequential activation of a feed and water dispenser.
Regarding claim 11 Muckler teaches:
A hog feeder. (See Fig. 1 #10); (Column 2, lines 17-22)
Multiple feed stations. (See Fig. 1 #14)
A hopper to supply feed to all of the feed dispensers. (See Fig. 1 #11, 41, 43, 46); (Column 2, lines 17-22)
A bowl. (See Fig. 1 #13, 32, 33); (Column 2, lines 40-43)
A hog actuated feed dispenser. (See Fig. 1 #41, 43, 46); (abstract)
Muckler does not teach:
A hog actuated water dispenser 
Each station separated from the others by a wall and each station being sized to accommodate one hog at a time.
Zimmerman teaches:
A hog actuated water dispenser. (See Fig. 2 #14, 110); (Column 5, lines 17-20)
The bowl, the feed dispenser, and the water dispenser creating a feeding and drinking 10station accessible by only one hog at a time. (See Fig. 2 #26); (Column 3, lines 5-12)
Each station separated from the others by a wall and each station being sized to accommodate one hog at a time. (See Fig. 2 #26); (Column 3, lines 5-12)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the hog feeder of Muckler to include a hog feeder accessible by only one hog at a time as well as a hog actuated water dispenser, as taught by Zimmerman, in order to gain the advantages of increased growth production of hogs (Column 1, lines 30-37).
Regarding claims 12 and 14 Muckler, in view of Zimmerman, discloses all of the limitations of claims 1 and 11. Muckler does not teach. Zimmerman further teaches:
Wherein the nipple is adjacent a bottom portion of the bowl so that water can be dispensed into the bowl while the hog drinks from the bowl. (See Fig. 5A #110, 22); (Column 5, lines 15-20). Water can be added to the trough 14 through retainer and the feed platform , wherein each gate is movable the nipple 110 and thus the feed in the trough 14 will in a vertical direction to increase or decrease the size of the generally be in a wet condition . The hog can add water to the opening feed by actuating the nipple 110.
Wherein each water dispenser is below an upper edge of one of the bowls. (See Fig. 5A #110, 22); (Column 5, lines 15-20).
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the hog feeder of Muckler to include a nipple positioned near the bottom of the Zimmerman, in order to gain the advantages of a more direct application of water to the feed while still being accessible by the hog.
Regarding claim 13 Muckler, in view of Zimmerman, discloses all of the limitations of claim 11. Muckler further teaches:
Wherein each feed dispenser drops feed directly into 15one of the bowls. (See Fig. 1 #13, 32, 33, 41, 43, 46); (Column 2, lines 40-43) 
Regarding claims 15-17 Muckler, in view of Zimmerman, discloses all of the limitations of claim 11. Muckler further teaches:
Feed stations are positioned adjacent one another back-to-back. (See Fig. 3 #32)
Muckler does not teach. Zimmerman teaches:
Wherein the multiple feed stations are positioned adjacent one another back-to-back. (See Fig. 2)
Wherein the feed stations are oriented side-by-side. (See Fig. 2 #14, 22)
First and second pairs of the feed stations are positioned back to back, with each pair having bowls positioned side by side. (See Fig. 2 #14, 22); (Column 3, lines 0-5) the trough 14 is desirably accessible to hogs from either side of the feeder 10.
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the animal feeder of Muckler to incorporate the teachings of Zimmerman
Regarding claim 18 Muckler, in view of Zimmerman, discloses all of the limitations of claim 11. Muckler does not teach. Zimmerman further teaches:
Wherein the nipples are plumbed to a common water line. (See Fig. 2 #106); (Column 4, lines 61-67)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the animal feeder of Muckler to incorporate the teachings of Zimmerman in order to gain the advantages of feeding stations which can supply water to the feed based on the particular feed preference of the hog, thereby providing a viable solution for increased growth production (Column 1, lines 30-37).
Regarding claim 19 Muckler, in view of Zimmerman, discloses all of the limitations of claims 11. Muckler further teaches:
Wherein each feed dispenser includes a rotary plug for on-demand actuation by the hog. (See Fig. 5 #46); (Column 3, lines 25-28) Extending radially outward from the rim are a plurality of levers 61 which provide a means to allow the animals feeding to rotate the feed wheel 46 with their snouts.
Regarding claim 20 Muckler, in view of Zimmerman, discloses all of the limitations of claims 11. Muckler further teaches:
Wherein the hopper includes sloped walls to direct feed to each feed dispenser by gravity. (See Fig. 1 #23, 25); (Column 2, lines 25-30).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Muckler in view of Zimmerman, further in view of YIN, Liang (CN 112056224 A; hereinafter Yin).
Regarding claim 6 Muckler, in view of Zimmerman, discloses all of the limitations of claim 3. Muckler in view of Zimmerman does not explicitly teach. Yin teaches:
Wherein the feed dispenser is adjustment free. (See Fig. 1 #8); (page 4) the whole process is controlled by the control components, and the degree of automation is high. After the silo is filled with feed, the equipment will automatically feed the pigs on time, without manual guards, and the feed time and liquidation time will automatically cycle, and the feed can be fed once. A few days, greatly reducing labor intensity.
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the feeding device of Muckler, in view of Zimmerman, to include an automatic control device such that the system would be adjustment free by an operator, as taught by Yin, in order to gain the advantages of greatly reducing labor intensity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228.  The examiner can normally be reached on M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644